2021 UT App 68



               THE UTAH COURT OF APPEALS

                   RAIN INTERNATIONAL LLC,
                           Appellee,
                              v.
                      PAUL A. DROCKTON,
                          Appellant.

                      Per Curiam Opinion
                       No. 20210156-CA
                       Filed July 1, 2021

            Fourth District Court, Provo Department
              The Honorable Christine S. Johnson
                         No. 190401824

                Paul A. Drockton, Appellant Pro Se
        Jeremy J. Stewart and Kristen J. Overton, Attorneys
                           for Appellee

   Before JUDGES DAVID N. MORTENSEN, JILL M. POHLMAN, and
                      RYAN M. HARRIS.

PER CURIAM:

¶1     Paul A. Drockton appeals the district court’s judgment for
attorney fees, entered against him as a sanction for failing to
comply with discovery obligations and an order of the district
court. This matter is before this court on its own motion for
summary disposition based on lack of jurisdiction. “Whether
appellate jurisdiction exists is a question of law, which we
review for correctness.” First Nat’l Bank of Layton v. Palmer, 2018
UT 43, ¶ 5, 427 P.3d 1169 (quotation simplified).

¶2      “As a general rule, an appellate court does not have
jurisdiction to consider an appeal unless the appeal is taken from
a final order or judgment that ends the controversy between the
litigants.” Copper Hills Custom Homes, LLC v. Countrywide Bank,
                   Rain International v. Drockton


FSB, 2018 UT 56, ¶ 10, 428 P.3d 1133 (cleaned up). An exception
to the final judgment rule is when a district court certifies an
order as final and appealable under rule 54(b) of the Utah Rules
of Civil Procedure. Id. ¶ 15. Rule 54(b) provides,

       When an action presents more than one claim for
       relief—whether as a claim, counterclaim, cross-
       claim, or third-party claim—and/or when multiple
       parties are involved, the court may enter judgment
       as to one or more but fewer than all of the claims or
       parties only if the court expressly determines that
       there is no just reason for delay.

Utah R. Civ. P. 54(b).

“[A]n order properly certified under rule 54(b) is considered
final and appealable by right . . . .” Copper Hills, 2018 UT 56, ¶ 15.
However, appellate courts do not have jurisdiction to review
orders that district courts have improperly certified. Id.

¶3     Here, Rain International LLC moved the district court to
certify the attorney fees award as a final judgment pursuant to
rule 54(b). The district court granted the motion and certified the
attorney fees award as a final and appealable order. However,
we hold that the fee award in this case is a sanction that does not
stem from a “claim,” as that term is used in rule 54(b), and is
therefore not properly certified as final and appealable.

¶4     “When we interpret a procedural rule, we do so according
to our general rules of statutory construction.” Arbogast Family
Trust v. River Crossings, LLC, 2010 UT 40, ¶ 18, 238 P.3d 1035.
Accordingly, we begin with the plain language of the rule. Id.
Rule 54(b) states that “[w]hen an action presents more than one
claim for relief—whether as a claim, counterclaim, cross-claim,
or third-party claim— . . . the court may enter judgment as to
one or more but fewer than all of the claims.” Utah R. Civ. P.
54(b).


20210156-CA                      2                  2021 UT App 68
                   Rain International v. Drockton


¶5     A claim is “the aggregate of operative facts which give
rise to a right enforceable in the courts.” Mack v. Department of
Com., 2009 UT 47, ¶ 30, 221 P.3d 194 (quotation simplified).
Under the general rule of pleadings, “[a]n original claim,
counterclaim, cross-claim or third-party claim must contain a
short and plain statement of the claim showing that the party is
entitled to relief.” Utah R. Civ. P. 8(a). Notably, the language in
rule 54(b) parallels the pleadings listed in rule 8(a).

¶6     Under the plain language of rule 54(b), the multiple
“claims” referenced are causes of action alleged in the pleadings,
whether in the original complaint or a responsive pleading. And,
to be properly certified pursuant to the rule, the order must
dispose of one of the specific claims alleged in the pleadings.
Here, the district court certified a judgment for attorney fees
awarded as a discovery sanction under rule 37 of the Utah Rules
of Civil Procedure. A sanction for conduct during the course of a
case is not a “claim for relief” as contemplated by rule 54(b). See
Mack, 2009 UT 47, ¶ 30. “[A]n order that does not wholly dispose
of a claim or a party is not ‘final’ under Rule 54(b) and will not
be appealable, even with such a certification.” Pate v. Marathon
Steel Co., 692 P.2d 765, 768 (Utah 1984). Because the attorney fees
judgment did not wholly dispose of any “claim,” that judgment
was improperly certified and this court lacks jurisdiction. See
Copper Hills, 2018 UT 56, ¶ 15

¶7    Dismissed.




20210156-CA                     3                   2021 UT App 68